Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form S-1 of USA Technologies, Inc. of our report dated September 25, 2009, relating to our audit of the consolidated financial statements, which appear in the Annual Report on Form 10-K of USA Technologies, Inc. for the year ended June 30, 2009. We also consent to the reference to our firm under the caption "Experts" in the Prospectus, which is part of this Registration Statement. /s/ McGladrey & Pullen MCGLADREY & PULLEN New York, New York March 16, 2010
